884 F.2d 1389Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Julie O. STEPHENS, Plaintiff-Appellant,v.Otis R. BOWEN, Secretary, Department of Health and HumanServices, Defendant-Appellee.
No. 89-1421.
United States Court of Appeals, Fourth Circuit.
Submitted June 28, 1989.Decided Aug. 16, 1989.

Julie O. Stephens, appellant pro se.
Deborah Fitzgerald (United States Department of Health & Human Services), Anita K. Henry, (Office of the United States Attorney), for appellee.
Before DONALD RUSSELL, PHILLIPS, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Julie O. Stephens appeals a final order of the district court affirming the Secretary's denial of her application for social security disability benefits.  She claims, inter alia, that the Secretary's decision was not supported by substantial evidence.  On the basis of a thorough review of the record, we agree with the district court that substantial evidence supports the Secretary's order denying benefits.  Accordingly, we affirm on the reasoning of the district court.  Stephens v. Bowen, C/A No. 88-533-N (E.D.Va. February 8, 1989).*


2
AFFIRMED.



*
 A physician's report said to constitute "new evidence" of the claimant's disability was submitted to us in connection with Ms. Stephens' appeal, as an attachment to her notice of appeal.  It appears that the appellant also submitted this evidence to the district court.  We have considered that evidence;  but we decline to remand for reconsideration by the Secretary, because we are not persuaded that a remand is warranted under the test adopted in Borders v. Heckler, 777 F.2d 954, 955 (4th Cir.1985)
Our refusal to remand is of course without prejudice to the claimant's right to apply to the Secretary for an order reopening the case for consideration of the new evidence--a matter committed to the Secretary's discretion on which we express no opinion.